     Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 SAFE SKIES CLEAN WATER
 WISCONSIN, INC.,
                               Plaintiff,
                                                            Case No. 3:20-cv-1086-wmc
                v.

 NATIONAL GUARD BUREAU, et al.,
                               Defendants.


                      DEFENDANTS’ PROPOSED FINDINGS OF FACT


       Pursuant to Sections I.A.2 and II.B of this Court’s Summary Judgment Procedures, ECF

No. 9 ¶ 5, Defendants provide the following proposed findings of fact:

       1.      The 115th Fighter Wing (“115 FW”) installation (also known as “Truax Field”) of

the Wisconsin Air National Guard (“WIANG”) is located within the boundaries of Dane County

Regional Airport in Madison, Wisconsin. Bates No. 1, SCW_20.

       2.      The 115 FW installation is approximately 155 acres in size, and has over 40

buildings/structure. Id.

       3.      The 115 FW’s federal mission is to staff and train flying and support units to

“augment Air Combat Command’s general-purpose fighter forces to effectively and rapidly

deliver F-16 combat power anywhere in the world for wartime or peacetime missions.” Id. The

115 FW also provides “an Aerospace Control Alert commitment for the region under the North

American Aerospace Defense Command.” Id.
     Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 2 of 12




       4.      The 115 FW’s state mission is to provide trained and equipped units to protect life

and property and to preserve peace, order, and public safety as directed by the Governor of

Wisconsin. Id.

       5.      In support of those missions the 115 FW currently operates 18 F-16 C/D aircraft

and 1 RC-26B aircraft. Bates No. 1, SCW_20.

       6.      For the 115 FW to continue to meet its mission goals, the National Guard Bureau

(“NGB”), through the Air National Guard (“ANG”) must provide the 115 FW with facilities that

are properly sized and configured. Id. at SCW_19.

       7.      The NGB identified that the current facilities at Truax Field did “not adequately

support current or future mission requirements and/or are not adequately sized.” Bates No. 1,

SCW_27.

       8.      A 2012 Installation Development Plan (“IDP”) analyzed development plans and

needs at Truax Field. Bates No. 61, SCW_11816-17; see also id. at SCW_11820-23.

       9.      The IDP was intended to “outline[] a strategy to modernize facilities and

maximize infrastructure to meet current mission requirements for the 115 FW” and “explains the

logic and reasoning for the proposed capital improvements.” Id. at SCW_11799.

       10.     A January 2016 “Facilities Board” meeting addressed, among other things,

updates to the 115 FW IDP in the FY2016 IDP review. Bates No. 64, SCW_12095; see also id.

at SCW_12103-07; Bates No. 70 (FY2016 IDP Review), SCW_12453-58; Bates No. 72,

SCW_127460 (IDP used to identify “high level projects that both affect current mission and

future mission objectives”); id. at SCW_12788-92.

       11.     In the draft Environmental Assessment (“EA”) the NGB proposed 27

construction, demolition, and renovation projects (the “Projects”) to “support the current



                                                2
      Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 3 of 12




mission” by “provid[ing] adequate space needed to fulfill mission requirements,” such as

“consolidate[ing] job functions” and “improve[ing] workflow.” SCW_27; see also SCW_28-32

(listing projects).

        12.     In particular, the NGB stated that the Projects:

        “provide the facilities and training opportunities necessary to ensure that the 115
        FW can accomplish their mission in a safe and efficient manner. For the 115 FW
        to continue to meet their mission goals, the NGB needs to provide facilities that are
        properly sized and configured to meet the demands of the continuously evolving
        mission of the 115 FW. The proposed construction and renovation projects will
        improve mission efficiency by improving base access and utilities, consolidating
        mission functions, and upgrading facilities to meet current safety and security
        standards. The proposed demolition actions will remove excess, obsolete,
        deteriorating, and underused facilities.”

Bates No. 1, SCW_03; see also id. (“The construction is also necessary to replace outdated

facilities and to secure assets.”).

        13.     Further, the NGB noted that “[m]any of these facilities do not adequately support

current or future mission requirements and/or are not adequately sized. Under the Proposed

Action, the 115 FW will implement 27 infrastructure improvement projects, including the

demolition of 7 facilities, in order to support the current mission [ ].” Id. at SCW_04 (emphasis

added); see also id. at SCW_19 (“The proposed construction and renovation projects would

improve mission efficiency by improving base access and utilities, consolidating mission

functions, and upgrading facilities to meet current safety and security standards. The proposed

demolition actions would remove excess, obsolete, deteriorating, and underused facilities.”); id.

at SCW_27 (the “[t]wenty-seven infrastructure improvement projects” in the EA were needed

“to support the current mission. These improvement projects would provide adequate space

needed to fulfill mission requirements and would consolidate job functions and improve

workflow.”).



                                                  3
     Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 4 of 12




       14.     In the NGB’s consideration of comments matrix, it noted that the EA “projects are

related to the current mission and are independent of the F-35 EIS basing decision.” Bates No.

59, SCW_11728.

       15.     The NGB also explained that the Projects would “comply with [ANG] Instruction

32-1023, Criteria and Standards for Air National Guard Construction, and ANG Handbook 32-

1084, Facility Space Standards. The construction is also necessary to replace outdated facilities

and to secure assets. New facilities would adhere to DoD Minimum Antiterrorism Standards for

Buildings, as presented in Unified Facilities Criteria [ ] 4-010-01, effective 9 February 2012,

Change 1, 01 October 2013, when required by AFI 32-1032 (September 24, 2015), Planning and

Programming Appropriated Fund Maintenance, Repair, and Construction Projects.” Bates No.

1, SCW_19.

       16.     In particular as to Project No. 15, the final EA notes that “[t]he existing boundary

fence is not currently up to airport BASH standards.” Bates No. 1, SCW_30.

       17.     “BASH” standards provide that, among other things, fencing surrounding airports

should be 10 feet high. See Bates No. 67, SCW_12239, Bates No. 69, SCW_12449; see also

Fed. Aviation Admin., National Part 139 CertAlert No. 16-03, at 2 (Aug. 3, 2016) (available at

https://www.faa.gov/airports/airport_safety/certalerts/media/part-139-cert-alert-16-03.pdf).

       18.     The IDP also identified that new fencing was necessary to create a security

perimeter in the maintenance area. Bates No. 61, SCW_11900, SCW_11902 (fence would

“mitigate” various “safety concerns”); see also Bates No. 64, SCW_12107.

       19.     As to Project No. 19, the NGB explained that construction of a “1,500 SF bay on

the south side of B430 for a second crash truck” would “provide adequate space needed to fulfill

mission requirements.” Bates No. 1, SCW_30.



                                                 4
      Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 5 of 12




       20.    On February 7, 2019 a draft Description of Proposed Action and Alternatives

(“DOPAA”) was circulated to various stakeholders, including other federal and state agencies,

and several federally-recognized tribes. SCW_25; see also SCW_127-142.

       21.    The ANG received two responses (one was a “no comment”), Bates No. 1,

SCW_137, and addressed the substantive comment in the draft EA. Bates No. 63, SCW_12023-

90.

       22.    The ANG issued notice of the draft EA and draft FONSI on April 7, 2019 and

April 21, 2019, and invited public comments through May 7, 2019 (with a subsequent extension

of the public comment period through May 21, 2019). SCW_25; see also SCW_143-46 (federal

and state agency comments); SCW_155-75 (public comments); Bates No. 59, SCW_11728

(response to comments).

       23.    The NGB placed notice of the draft EA in the Wisconsin State Journal. See Bates

No. 1, SCW_157-58.

       24.    On October 22, 2019, the ANG signed a Finding of No Significant Impact and

issued the final EA. SCW_03-12 (FONSI); SCW_13, et seq. (final EA).

       25.    At largely the same time as the ANG was preparing the final EA at issue in this

case, the United States Air Force was preparing an Environmental Impact Statement (“EIS”) for

basing F-35A fighter jets. That EIS reviewed and analyzed five bases, including Truax Field, as

future sites for locating F-35A aircraft. See SCW_105. The Notice of Intent to conduct the EIS

was published February 7, 2018, 83 Fed. Reg. 5,408 (Feb. 7, 2018), the draft EIS was proposed

on August 9, 2019, 84 Fed. Reg. 39,296 (Aug. 9, 2019), and, after receiving and responding to

comments from the public, the EIS was finalized on February 28, 2020. 85 Fed. Reg. 11,986

(Feb. 28, 2020).



                                               5
      Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 6 of 12




        26.      That EIS is the subject of a separate lawsuit brought by plaintiff in the U.S.

District Court for the District of Columbia. Safe Skies Clean Water Wisconsin, Inc. v. U.S. Air

Force, No. 21-634 (D.D.C.) (J. Kollar-Kotelly).

        27.      Although the effects of basing F-35As at Truax Field is not analyzed in the final

EA, the NGB noted that “[i]mpacts to land use due to noise under the proposed USAF F-35A Air

National Guard Operational Beddown would be significant.” Bates No. 1, SCW_109.

        28.      In addition, the NGB explained that “[t]he replacement of the F-16 with the F-

35A would result in an increase in long-term emissions.” Id. at SCW_108. “The GHG

emissions associated with the F-35A beddown EIS have been estimated at 731 tons for the

construction projects.” Id.

        29.      The NGB also stated that “[t]he total [emissions] for F-35A construction projects

and construction projects evaluated in this EA would be 4,136 [tons of CO2], which is the

equivalent of 808 cars each driving the national average of 11,500 miles per year.” Id. at

SCW_108-09.

        30.      “PFAS refers to a large group of man-made chemicals that include PFOA

[perflourooctanic acid], PFOS [perfluorooctane sulfonate], GenX, and thousands of other

chemicals.” Bates No. 1, SCW_68. “PFOA and PFOS have been the most extensively studied

and are currently the only two PFAS chemicals for which the [U.S. EPA] has established lifetime

drinking water Health Advisories for ground water … and calculated Regional Screening Levels

for soil.” Id.

        31.      PFAS is present at Truax Field from historic use and storage of “Aqueous Film

Forming Foam,” Bates No. 53, SCW_11571, which was used for fire suppression at various

locations. Id. at SCW_11575-79.



                                                   6
     Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 7 of 12




       32.    In December 2015, the NGB received the results of a “Preliminary Assessment”

(“PA”) into PFAS at Truax Field. See Bates No. 53, SCW_11563.

       33.    The PA was intended to “identify potential locations of historic releases of

Aqueous Film Forming Foam [] from usage and storage” to “determine if a site posed a potential

threat to human health and the environment and required additional inspection. Bates No. 17,

SCW_1960.

       34.    The PA concluded, in part, that:

       “[t]en potential release sites have been identified at the WIANG Base …. Of those
       ten sites, nine are recommended for further investigation. Further investigation is
       recommended at the Base to monitor and characterize any groundwater, soil,
       sediment, and/or surface water [ ] contamination onsite. Sampling of soil and
       groundwater within the Base and at the outfalls of Starkweather Creek is
       recommended at a minimum to evaluate the potential of migration of [PFAS]. In
       addition, verification of the structural integrity of the Base sanitary sewer is
       advised.”

Bates No. 53, SCW_11583; see also id. at SCW_11584-85; Bates No. 1, SCW_68.

       35.    Following the findings in the PA, the NGB commissioned a more detailed site

inspection (“SI”), which was completed on April 1, 2019. Bates No. 17, SCW_1941

       36.    The SI is a more detailed investigation to test for the “presence/absence” of

compounds, including PFAS, and to determine whether “remedial investigation” is necessary.

Id. at SCW_1961.

       37.    That investigation included groundwater and soil sampling. See id. at

SCW_1980.

       38.    The SI recommended further investigation into the nine potential release locations

(“PRLs”) identified in the PA. Id. at SCW_1957; see also id. at SCW_1958 (summarizing

conclusions as to each PRL); id. at SCW_1998.




                                                 7
     Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 8 of 12




       39.     In particular, the SI recommended additional investigation into PFAS

concentrations in groundwater at all nine PRLs, and additional investigation at two PRLs to

determine PFAS concentrations in soil and any releases. Bates No. 17, SCW_2003; see also id.

at SCW_2004 (summarizing findings); Bates No. 1, SCW_ 68 (“A site inspection was conducted

to follow-up on the PLRs identified in 2015, and indicated that three of the nine PRLs are

locations where construction is planned to occur); id. at SCW_69-71 (identifying and describing

locations in more detail). As a result, the NGB will conduct a Remedial Investigation. Bates

No. 1, SCW_68.

       40.     Based on those findings, the NGB concluded in the final EA that:

       “a Media Management Plan [(“MMP”)] is recommended for two project areas. If
       any contaminated media (e.g., soil, groundwater) were encountered during the
       course of site preparation (e.g., clearing, grading) or site development (e.g.,
       excavation for installation of building footers) for any of the projects under the
       Proposed Action, samples will be collected to determine whether the media are
       contaminated, and contaminated media will be segregated for off-site disposal or
       for on-site reuse as appropriate.”

Bates No. 1, SCW_11; see also id. at SCW_101 (“Soil and groundwater disturbance is expected

to occur during demolition and construction of the addition. The 115 FW would evaluate all

investigative findings up to the initiation of construction activities and develop a [MMP] to

identify, contain, and properly dispose of [PFAS] above Federal and/or State regulatory limits in

soil and groundwater.”).

       41.     The MMP “could include media sampling protocol in accordance with the [SI] or

Remedial Investigation Work Plans, media characterization, erosion control [ ], and media

disposal requirements based on current State and Federal guidelines on [PFAS].” Bates No. 1,

SCW_101-02; see also id. at 103.




                                                 8
      Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 9 of 12




       42.     In considering comments from the Wisconsin Department of Natural Resources,

the NGB made certain changes to the final EA, including indicating that it would be preparing a

Remedial Investigation of the sites identified in the SI. Bates No. 59, SCW_11743. The NGB

also indicated that the final EA would provide more detail about the SI, would reiterate the use of

MMPs, and clarified the two projects that would potentially encounter PFAS contamination. Id.

The NGB also explained that construction taking place in the PRLs would be unlikely to disturb

groundwater due to the depth of construction, and that MMPs would be used to address

contaminated soil and any potential runoff to ensure no contamination occurred off Truax Field.

Id.

       43.     In particular, the NGB explained that “[c]onstruction best management practices

can be implemented to help ensure that PFAS-impacted soils or storm water run-off from the

construction sites do not discharge to outfalls, and eventually to the nearby surface water

bodies.” Bates No. 59, SCW_11730.

       44.     The two projects located in areas with PFAS contamination are projects Nos. 15

and 19. Bates No. 59, SCW_11743. Project No. 15 is construction of a new “boundary fence,”

Bates No. 1, SCW_06, and project No. 19 is construction of a “Fire Department Crash Truck

Bay.” Id. at SCW_07.

       45.     The NGB concluded in the final EA that “[w]ith proper media management no

further contamination or migration of PFOS or PFOA from the soil or groundwater would be

expected to occur.” Bates No. 1, SCW_ 102.

       46.     In particular, for construction of the boundary fence (project No. 15), the NGB

concluded that “[t]he groundwater in this area is located at 7 to 8 feet below ground surface. The




                                                 9
      Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 10 of 12




fence construction will not reach this depth therefore no impact to groundwater is expected to

occur.” Id. at SCW_102; see also Bates No. 59, SCW_11730.

       47.     As to environmental justice, the NGB evaluated the presence of minority

communities surrounding Truax Field, Bates No. 1, SCW_62-63, and “concluded that

populations, including minority populations and low-income populations outside the boundaries

of the installation and airport, will not be significantly impacted by implementation of the

Proposed Action. Therefore, implementation of the Proposed Action will not disproportionately

impact minority or low-income populations.” Id. at SCW_11.

       48.     In particular, the NGB noted that “contamination within Starkweather Creek is

not expected to increase due to construction” because “excavated soil and/or groundwater would

be properly disposed of” and “[t]he two Proposed Action projects within the footprint of [the

PFAS PRLs] would include the development of a [MMP] if contamination is still present above

federal and/or state regulatory limits at the time of construction.” Id. at SCW_94.

       49.     The final EA estimates emissions from the Projects in number of places. See

Bates No. 1, SCW_76-77 (construction emissions), id. at SCW_78 (greenhouse gas emissions).

Emissions were calculated using the Air Force’s Air Conformity Applicability Model, which

utilizes the Environmental Protection Agency’s air quality thresholds. Bates No. 1, SCW_179-

80.

       50.     In particular, the final EA explained that:

       “[t]he proposed construction activities would contribute directly to GHG emissions
       from fossil fuels. Demolition and construction activities would generate 3,405 tons
       of CO2e emissions in 2020. To put these emissions in perspective, 3,405 tons of
       GHGs is the equivalent of 665 cars driving the national average of 11,500 miles per
       year … [t]hese GHG emissions would only be generated during the construction
       period. The operation of new facilities may result in a small increase in installation-
       related GHG emissions, primarily through the consumption of electricity and



                                                 10
     Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 11 of 12




       possibly through the combustion of fossil fuel on-site if any oil or natural gas
       boilers or other heating units are installed in the new facilities.”

Id. at SCW_78.

       51.     The NGB also explained that “the GHG emissions generated from the

construction activities and building operations alone would not be enough to cause global

warming, in combination with past and future emissions from all other sources they would

contribute incrementally to the global warming that produces the adverse effects of climate

change.” Id. at SCW_78.

       52.     The NGB also looked at effects of the Projects on water, id. at SCW_110-11, and

dispersal of hazardous materials, Bates No. 1, SCW_113-14.

       53.     As to noise, the final EA acknowledges that “[u]nder the Proposed Action at the

115 FW installation, construction projects are inside the installation boundaries and would

introduce short-term noise increases; however, these would not generate noise levels to

cumulatively affect or change land use compatibilities … [t]he [Projects] described in this EA

would not contribute additional cumulative impacts to land use.” Id. at SCW_109.

       54.     Finally, as to alternatives, the NGB explained that “[d]uring the project siting

phase, alternative locations for each construction project were evaluated based on the mission

needs of each unit and other selection criteria such as the ability to collocate like services, site

availability, and facility condition. Based on this evaluation, with the exception of those projects

that have alternative locations and those alternatives listed below, the proposed location for each

of the construction projects was determined to be the only feasible alternative that met the

purpose and need of this Proposed Action.” Id. at SCW_33.




                                                  11
     Case: 3:20-cv-01086-wmc Document #: 18-2 Filed: 07/30/21 Page 12 of 12




       55.     No party that submitted comments on the draft EA, including Plaintiff, raised the

issue of proceeding with an alternative that eliminated those projects that would take place in

PRLs. See generally Bates No. 59.

                      Respectfully submitted this 30th day of July, 2021,

                      TODD KIM
                      Assistant Attorney General
                      United States Department of Justice
                      Environment & Natural Resources Division

                      /s/ Gregory M. Cumming
                      Gregory M. Cumming (D.C. Bar No. 1018173)
                      United States Department of Justice
                      Environment & Natural Resources Division
                      Natural Resources Section
                      150 M St., N.E.
                      Washington, D.C. 20002
                      (202) 598-0414 (phone)
                      gregory.cumming@usdoj.gov

                      Counsel for Defendants




                                                12
